Title: To George Washington from Timothy Pickering, 12 March 1796
From: Pickering, Timothy
To: Washington, George


          
            March 12. 1796.
          
          The Secretary of State respectfully lays before the President of the United States, lists of the names of such persons as his enquiries or personal knowledge induce him to think eligible for the respective objects prefixed to the lists.
          
          
            British Debts
            
              Theophilus Parsons
              
              Massachusetts
            
            
              Judge Hobart
              
              New-York
            
            
              Edward Tilghman
              }
              Pennsylvania
            
            
              Thomas FitzSimons
            
            
              Gunning Bedford (Judge)
              Delaware
            
          
          
            Spoliations
            
              Christopher Gore
              
              Massachusetts
            
            
              Amasa Learned
              }
              Connecticut
            
            
              James Davenport
            
            
              Egbert Benson
              
              New-York
            
            
              Richard Stockton
              
              New-Jersey
            
            
              George Gale
              
              Maryland
            
          
          
            To ascertain the River St Croix
            
              General Knox
              }
              Massachusetts
            
            
              General John Brooks
            
          
          With regard to the northwestern boundary, measures are to be taken in concert between his Britannic Majesty’s Government in America and the Government of the United-States, for making a joint survey of the upper part of the Missisipi, preparatory to the settlement of the boundary: Hence the Secretary supposes

it would be premature at this time to name the principal agent or agents on the part of the United States.
          
            T. Pickering
          
        